Case 3:21-pq-00625-NJR Document 14 Filed 06/17/21 Page 1 of 4 Page ID #64
            Case MDL No. ^004 Document 160 Filed 06/17/21 Page 1 of 4

                                                         UNITED STATES JUDICIAL PANEL
                                                                      on
                                                          MULTIDISTRICT LITIGATION



  IN RE:PARAQUAT PRODUCTS LIABILITY
  LITIGATION
                                                                                                      MDL No. 3004




                                                           (SEE ATTACHED SCHEDULE)


                                          CONDITIONAL TRANSFER ORDER(CTO -1)



  On June 7, 2021,the Panel transferred 9 civil action(s) to the United States District Court for the Southern
  District of Illinois for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. § \A01.See
   F.Supp.Sd (J.P.M.L. 2021). Since that time, no additional action(s) have been transferred to the Southern
  District of Illinois. With the consent of that court, all such actions have been assigned to the Honorable
  Nancy J. Rosenstengel.
  It appears that the action(s) on this conditional transfer order involve questions offact that are common to the
  actions previously transferred to the Southern District ofIllinois and assigned to Judge Rosenstengel.
  Pursuant to Rule 7.1 ofthe Lies ofProcedure ofthe United States Judicial Panel on MultldlStriCt Utlgation,
  the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the Southern District of
  Illinois for the reasons statq'd in the order of June 7,2021, and, with the consent ofthat court, assigned to the
  Honorable Nancy J. Rosenstengel.
  This order does not become effective until it is filed in the Office ofthe Clerk ofthe United States District
  Court for the Southern Disbict of Illinois. The transmittal of this order to said Clerk shall be stayed 7 days
  from the entry thereof. If any party files a notice ofopposition with the Clerk ofthe Panel within this 7-day
  period, the stay will be continued until further order ofthe Panel.


                       IfviitfiHiCti M nd obfoctjon ii                      FOR THE PANEL:
                       pendhx]at tMs feme.Cha
                       slayislifted. j
                       I Jun 17,120211
                            cixmcsOFfice
                                i*«*r^crrrt*

                           uu.itwrr«cr:uiWA/KM




                                                                            John W.Nichols
                                                                            Clerk of the Panel




                                                                           SOUTHERN DISTRICT OF ILLINOIS
                                                                               .CERTIFIED TRUE COPY


                                                                           Date
Case 3:21-pq-00625-NJR Document 14 Filed 06/17/21 Page 2 of 4 Page ID #65
Case 3:21-pq-00625-NJR Document 14 Filed 06/17/21 Page 3 of 4 Page ID #66
Case 3:21-pq-00625-NJR Document 14 Filed 06/17/21 Page 4 of 4 Page ID #67
